LOGUE, J.
Appellee, PennyMac Corp., filed the underlying foreclosure action against appellant, Claudia V. Merino. Following the denial of her motion to quash service of process, Ms. Merino appealed. After the briefing was completed, PennyMac filed a notice in this Court indicating that it voluntarily dismissed the underlying action without prejudice and filed a release of lis *330pendens in the trial court. Ms. Merino has filed no response to this notice. In light of the fact that the underlying action has been voluntarily dismissed, we dismiss this appeal as moot.
Dismissed.